Citation Nr: 0838562	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-19 561	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to October 
1989, October 2001 to September 2002, and from October 2004 
to October 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted service connection 
for PTSD and assigned an initial 30 percent disability 
rating, effective from October 17, 2005.  By rating decision 
dated in March 2007, the RO increased the veteran's 
disability rating for PTSD from 30 percent to 50 percent with 
an effective date of the initial grant of service connection.  
The veteran's appeal for a higher rating remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

With regard to the veteran's increased rating claim decided 
herein, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of October 17, 2005, and a 30 percent rating 
was assigned.  He was provided notice how to appeal that 
decision, and he did so.  Subsequently, the veteran was 
notified that his rating was being increased to 50 percent 
with the same effective date.  He was provided a statement of 
the case in March 2007, as well as, a supplemental statement 
of the case in July 2007, both of which advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
substantive appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the day after separation from 
service as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  Moreover, the record shows that the 
veteran was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, obtained private 
treatment records, and afforded the veteran examinations to 
assess the severity of the veteran's PTSD. 

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.     

Discussion

The veteran maintains that he is entitled to an initial 
disability rating greater than 50 percent for his service-
connected PTSD.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  

The veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under 
that code, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name. Id. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Evidence relevant to the current level of severity of the 
veteran's PTSD includes VA medical records from November 2005 
to March 2007, two VA psychiatric examinations in March 2006 
and July 2007, and a private medical examination in October 
2006.   

The veteran went to a VA emergency room in November 2005.  At 
the time, the veteran reported the he returned from Iraq in 
mid-October 2005, and since that time, he experienced 
nightmares, flashbacks, and anger management problems.  The 
veteran told the examiner that he needed to talk to a 
psychiatrist on a regular basis to discuss his feelings.  He 
denied drug use, alcohol, and thoughts of hurting himself or 
others.  The examiner noted that the veteran was cooperative, 
made fair eye contact, and was neatly groomed.  His speech 
was clear and goal-directed.  His affect was congruent with 
his mood, which was mildly anxious. 

The veteran received outpatient treatment on several 
occasions at a VA medical center in December 2005.  The 
veteran reported that he had nightmares, felt anxious, and 
was short tempered.  The examiner noted that his speech was 
slightly slurred; however, found him to be pleasant, alert, 
cooperative, and well-oriented.  In addition to the veteran's 
PTSD, the examiner also found that the veteran was abusing 
alcohol.  The examiner assigned the veteran a GAF score of 
60. 

The veteran underwent a VA psychosocial assessment in 
December 2005.  At the time, the veteran reported that he 
worked as a police officer for the past 12 years.  He had 
been married for several years and had three children, 
however, indicated that he had an ongoing conflict with his 
wife due to his alcohol consumption since he returned from 
Iraq.  He stated that he did not have a problem with alcohol.  
He reported that he experienced flashbacks, nightmares, 
difficulty sleeping, and depression.  He stated that he had 
trouble going to work because he felt that he would act in a 
violent manner if he encountered problems in the course of 
his job.  The examiner noted that the veteran's affect was 
sad and anxious and his mood was nervous and depressed.  The 
examiner diagnosed the veteran with PTSD and moderate 
depression.  The examiner also stated that individual 
psychotherapy would help the veteran address these problems.          

In connection with the current claim, the veteran underwent a 
VA psychiatric examination in March 2006.  At the time, the 
veteran reported that he worked two jobs, as a police officer 
and a security guard.  He stated that he had been married for 
14 years and had three children, however, that his 
relationship with his family was somewhat strained.  He also 
stated that he was currently receiving treatment for PTSD, 
anxiety, and depression as a result of his experience in 
Iraq, particularly due to combat in Fallujah.  Socially, the 
veteran reported that he liked to spend time at home, 
exercised at the gym, and spent time with his sister-in-law.  
The examiner noted that he appeared to have a supportive 
social network, although, his wife did not seem to be very 
involved with the family.  He denied the use of alcohol and 
drugs.  He stated that he had a good childhood.    

On mental status examination, the veteran was cooperative and 
his speech was normal.  His affect was blunt and his mood was 
neutral.  He was oriented to person, time, and place and his 
thought processes were normal.  His insight and judgment were 
fair, as well as, his impulse control.  He did not have 
suicidal or homicidal ideation.  The veteran stated that he 
had flashbacks, nightmares, hypervigilance, easy startle 
reflex, poor sleep, depression, anxiety, and crying spells on 
most days.  The examiner diagnosed the veteran with PTSD with 
moderate symptoms and assigned a GAF score of 55.  

The veteran received VA outpatient counseling from December 
2005 to January 2006.  During individual counseling sessions, 
the veteran told the social worker that he was not fit for 
duty as a police officer, that his life was a mess, and that 
it was easier being deployed in Iraq.  He also stated that he 
was calm in Iraq, however, that when the telephone rings at 
home, that his heart races.  He also reported having multiple 
flashbacks of combat in Iraq and stated that he consumed 
alcohol in the evening to help him cope with the flashbacks.  
The veteran continually expressed sadness with respect to the 
many killings he witnessed in Iraq, however, denied suicidal 
or homicidal ideation.  On most treatment days, the social 
worker found the veteran's mood to be sad and anxious.       


The veteran received VA outpatient treatment on several 
occasions from December 2005 to March 2007.  During the 
course of treatment, the veteran told various medical 
professionals that he experienced the problems detailed 
above.  In October 2006, the treating physician assigned the 
veteran a GAF score of 45 and prescribed him Celexa.  In 
March 2007, the physician who treated the veteran in October 
2006 assigned the veteran a GAF score of 45 and prescribed 
the veteran Wellbutrin.

In an October 2006 mental health note, a VA physician noted 
the veteran's PTSD diagnosis and treatment.  The veteran was 
being seen that day because he reported that he had decided 
to retire as a police officer because he was unable to 
perform the duties of that job and he needed retirement 
papers completed.  The VA physician included an assessment of 
PTSD chronic, rule out alcohol abuse.  

On the completed disability retirement forms, the VA 
physician reviewed the history of the veteran's PTSD and 
noted that he continued to experience intrusive recollections 
and recurrent nightmares, was hypervigilant, unable to sleep, 
irritable and angry.  The veteran was also noted to have 
marital and interpersonal problems.  The physician included a 
diagnosis of PTSD, noted that the veteran was unable to work, 
and assigned a GAF score of 45.  The physician further noted 
that the veteran was permanently and totally unable to 
perform his job duties because working in the police force 
caused him increased stress and an increase in intrusive 
memories.  

The veteran underwent a VA psychiatric examination in July 
2007.  At the time, the veteran reported that he worked as a 
truck driver.  He stated that he was previously a police 
officer, but had to resign because it was too stressful.  He 
also stated that he was married for 14 years and had three 
children, however, that he was currently separated from his 
wife.  The veteran stated that he had some friends, but, that 
he had become somewhat of a loner.  He expressed interest in 
going back to college to pursue a criminal justice degree and 
a career in corporate security.  The veteran denied the use 
of drugs or alcohol, as well as, suicidal or homicidal 
ideation.    

On mental status examination, the veteran was dressed 
casually.  He was cooperative and his speech was normal.  His 
affect was blunt and his mood was neutral.  He was oriented 
to person, time, and place and his thought processes were 
normal.  His insight and judgment were fair, as well as, his 
impulse control.  The examiner noted that the veteran was 
able to work, however, that he appeared to be somewhat 
isolative.  The examiner diagnosed the veteran with PTSD with 
moderate symptoms.  The examiner also assigned the veteran a 
GAF score of 50.  

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 50 
percent, as his PTSD does not more closely approximate the 
criteria for the next higher 70 evaluation.  Specifically, 
there is no evidence of such symptoms as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  Thus, the Board 
concludes that the veteran's PTSD is not manifested by 
symptomatology that results in occupational and social 
impairment, with deficiencies in most areas, as required for 
a 70 percent rating, the next higher evaluation under DC 
9411.  

The evidence does not demonstrate that the veteran's service 
connected PTSD is productive of occupational and social 
impairment with deficiencies in most areas or an inability to 
establish and maintain effective relationships.  The evidence 
of record shows that the veteran is currently employed on a 
full time basis, with a desire to go back to college.  The 
evidence of record also shows that the veteran maintains a 
relationship with his children and spends some time with 
friends.  The veteran denied the presence of homicidal or 
suicidal thoughts.  He also has good impulse control and 
essentially normal speech.  The Board does acknowledge that 
the veteran was assigned a GAF score of 45 by a VA physician, 
however the symptoms reported at the time did not denote 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  
The Board also notes that the medical evidence shows that the 
veteran has generally been assigned GAF scores ranging from 
50 to 60, which indicates moderate impairment.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993). 

In deciding the veteran's claim, the Board has considered 
whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board does not find 
evidence that the veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period.  The evidence of record supports 
the conclusion that he is not entitled to an evaluation 
greater than 50 percent during any time within the appeal 
period.

Extraschedular Considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
evidence includes a VA physician's opinion, provided in 
connection with the veteran's retirement as a police officer, 
that the veteran was unable to work due to the service-
connected PTSD.  Thus, 38 C.F.R. § 3.321(b)(1) would apply to 
the veteran's case.  Barringer v. Peake, 22 Vet. App. 242 
(2008).  Evidence dated subsequent to that opinion noted the 
veteran's previous occupation, but further noted that he was 
presently employed full time as a truck driver.  The Board 
finds that the rating criteria considered in this case 
reasonably describe the veteran's disability level and 
symptomatology.  The veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected PTSD is adequate and 
referral is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008). 




ORDER

An initial disability rating greater than 50 percent for PTSD 
is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


